DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Amendment, filed on July 19th, 2021, has been entered and acknowledged by the Examiner.
Claim(s) 1-20 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 20th, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on August 18th, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on August 3rd, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's argument(s) filed on July 19th, 2021 have been fully considered but they are moot in view of the new ground(s) of rejection.  
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
i.	Claim(s) 11 & 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim(s) 1 & 4 of co-pending U.S. Application No. 16/584,628. The present claimed invention appears to be broader in scope than the invention of ‘628.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
	Regarding Claim 11, ‘628 claims a light source (claim 1, clause 1: preamble), comprising: a plurality of light emitting diodes (clause 2), with at least some light claim 4); and with at least some of the micro-optics positioned at distances from each other sufficiently close to provide at least one light beam that is substantially uniform at a distance of 1 meter to 2 meters from the light source (claim 1, clause 4).
Regarding Claim 16, ‘628 claims the light source of claim 11, wherein Z-height of the light source is less than 1 centimeter (claim 4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claim(s) 1, 4-7, 10 are rejected under 35 U.S.C. 103 as being obvious over Krijn et al., (U.S. Pub. No. 2016/0363747 A1) in view of Lee et al., (U.S. Pub. No. 2009/0009506 A1) in further view of Schleipen et al., (WO 2009/104123 A1). 
	Regarding Claim 1, Krijn et al., teaches a light source (Fig. 4), comprising: a plurality of light emitting diodes (12a, 12b, “an array of LEDs,” ¶ [0063]), with at least some light emitting diodes sized between 30 microns and 500 microns (“typically, LED each respective spacing between first surface, 17 and second surface, 18, as depicted in Fig. 1) sized less than 1 millimeter (plurality of micro-optics indentations, , since the distance R is defined as 5 mm to 25 mm, each  is inherently defined to be much less than 1 mm), with each micro-optic (positioned over at least some of the plurality of light emitting diodes (array of 12), at least some of the plurality of micro-optics (are grouped to provide at least two directional light beams (at least two directional light beam rays are depicted in Fig. 1).  
	Krijin et al., does not include a controller connected to selectively power the groups of the plurality of light emitting diodes to provide different light beam patterns.
	In the same field of endeavor, Lee et al., teaches a group of LEDs including a controller connected to selectively power the groups of the plurality of light emitting diodes to provide different light beam patterns (“the light emission controller 50 individually controls the at least two LEDs of the LED unit 42 connected via the brightness adjustor 44 to allow the at least two LEDs to emit light in various patterns,” ¶ [0045]) in order to ensure that the user can easily recognize a current operating mode of the display system through the various light emission patterns of the LEDs, thereby improving reliability overall (¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the substrate and light guide plate, as disclosed by Lee et al., in the device of Krijn et al., in order to ensure that the user can easily recognize a current operating mode of the display system through the 
Krijin et al., as modified by Lee et al., does not explicitly disclose directional light beams with the micro-optics within each group positioned at distances from each other sufficiently close that the directional light beam provided by the group is substantially uniform at a distance of 1 meter to 2 meters from the light source.
In the same field of endeavor, Schleipen et al., teaches directional light beams with the micro-optics within each group positioned at distances from each other sufficiently close that the directional light beam provided by the group is substantially uniform at a distance of 1 meter to 2 meters from the light source (“i.e. typically more than 1 meter, a quasi-collimated light beam is generated with an almost uniform intensity distribution, a part of which is being used for illuminating,” page 4, lines 10-50) in order to provide a more precise light without any unwanted angles.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distance for uniformity, as disclosed by Schleipen et al., in the device of Krijn et al., in view of Lee et al., in order to provide a more precise light without any unwanted angles.
Regarding Claim 4, Krijn et al., teaches the claimed invention (see rejection in Claim 1 above) except for the specific limitation of each of the light emitting diodes and associated micro-optics being positioned to be separated by no more than a Rayleigh limit distance calculated for a user at a normal distance from the light source.  
 However, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the positioning such that each of the light emitting diodes 
Further, one of ordinary skill in the art would entertain the idea of providing each of the light emitting diodes and associated micro-optics are positioned to be separated by no more than a Rayleigh limit distance calculated for a user at a normal distance from the light source in order to ensure uniformity of light output, thereby improving light yield overall.
Regarding Claim 5, Krijn et al., teaches the light source of claim 1, wherein each of the combined light emitting diodes and associated optical structures in the light guide plate are positioned at least 1 millimeter apart (R, distance is defined as 5 mm to 25 mm, Fig. 1).  
Regarding Claim 6, Krijn et al., teaches the light source of claim 1, wherein Z-height of the light source is less than 1 centimeter (h, “is typically in the range 1 mm < h < 10 mm” [Wingdings font/0xE0] which converts to 0.1 cm < h < 1.0 cm, ¶ [0106]).  
Regarding Claim 7, Krijn et al., teaches the light source of claim 1, wherein at least two of the plurality of light emitting diodes (12a, 12b) are positioned under a single micro-optic (10, “thin film micro-optic plate/foil,” ¶ [0054]).  
Regarding Claim 10, Krijn et al., teaches the light source of claim 1, wherein the light source is used for at least one of home, business, and architectural lighting (¶ [0108]).  

Regarding Claim(s) 2-3, 9, Krijn et al., as modified above teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Krijn et al., as modified above is silent regarding a flexible substrate and a flexible light guide plate.
In the same field of endeavor, Vasylyev teaches a light source device (900, “flexible LED illumination device,” ¶ [0127], see at least Figs. 1-3, 11-14) comprising a flexible substrate (20, “support substrate,” ¶ [0129]) positioned to support the plurality of light emitting diodes (2, LEDs) and the plurality of micro-optics (30, “microstructures,” ¶ [0150]), with the flexible substrate (20) bendable to allow differing directionality of light beams (Fig. 11) and a flexible light guide plate (30, “light diffusing sheet” [Wingdings font/0xE0] “microstructures,” ¶ [0150]) defining the plurality of micro-optics and positionable over at least some of the plurality of light emitting diodes (array of 2) in order to improve the application of wide-area illumination systems that overcome the difficulty to out-couple light within a small factor form of LED packages (¶ [0008]).  It should be noted that this combination would result in at least some of the plurality of light emitting diodes (2) being positioned under a single off-axis micro-optic (30).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the substrate and light guide plate, as disclosed by Vasylyev, in the device of Krijn et al., as modified above in order 
Furthermore, one of ordinary skill in the art would have been led to using a flexible substrate and flexible light guide as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
3.	Claim(s) 8 are rejected under 35 U.S.C. 103 as being obvious over Krijn et al., (U.S. Pub. No. 2016/0363747 A1) in view of Lee et al., (U.S. Pub. No. 2009/0009506 A1) in further view of Schleipen et al., in further view of Quilici et al., (U.S. Pub. No. 2016/0123541 A1). 
Regarding Claim(s) 8, Krijn et al., as modified above teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Krijn et al., as modified above is silent regarding at least four of the plurality of light emitting diodes are RGBY LEDs positioned under a single micro-optic.  
In the same field of endeavor, Quilici et al., teaches a light source device (100, “lamp,” ¶ [0052], see at least Figs. 3-4C) wherein at least four of the plurality of light emitting diodes are RGBY LEDs (RGBY, ¶ [0052]) positioned under a single micro-optic (136, “focusing optics” [Wingdings font/0xE0] “lens,” ¶ [0055], refer now to Fig. 3) in order to provide a more customized distribution of light on a given surface of incidence (¶ [0041]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the LED, as disclosed by 
Furthermore, one of ordinary skill in the art would have been led to using a RGBY LED as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
4.	Claim(s) 11, 14-17, 20 are rejected under 35 U.S.C. 103 as being obvious over Krijn et al., (U.S. Pub. No. 2016/0363747 A1) in view of Schleipen et al., (WO 2009/104123 A1).
Regarding Claim 11, Krijn et al., teaches a light source (Fig. 4), comprising: a plurality of light emitting diodes (12a, 12b, “an array of LEDs,” ¶ [0063]), with at least some light emitting diodes sized between 30 microns and 500 microns (“typically, LED die sizes … range from 0.1 mm to 2 mm” [Wingdings font/0xE0] which converts to 100 microns to 2000 microns, ¶ [0105]); a plurality of micro-optics (each respective spacing between first surface, 17 and second surface, 18, as depicted in Fig. 1) associated sized less than 1 millimeter (plurality of micro-optics indentations, , since the distance R is defined as 5 mm to 25 mm, each  is inherently defined to be much less than 1 mm), with each micro-optic (positioned over at least one of the plurality of light emitting diodes (of 12); and with at least some of the micro-optics (of 10).  Krijn et al., is silent regarding the explicit combined height of each of the plurality of light emitting diodes, a substrate, and the plurality of micro-optics being less than 1 centimeter.

Further, one of ordinary skill in the art would entertain the idea of providing the combined height of each of the plurality of light emitting diodes, a substrate, and the plurality of micro-optics being less than 1 centimeter in order to improve marketability by reducing weight and size overall.
Krijin et al., as modified does not explicitly disclose directional light beams with the micro-optics within each group positioned at distances from each other sufficiently close that the directional light beam provided by the group is substantially uniform at a distance of 1 meter to 2 meters from the light source.
In the same field of endeavor, Schleipen et al., teaches directional light beams with the micro-optics within each group positioned at distances from each other sufficiently close that the directional light beam provided by the group is substantially uniform at a distance of 1 meter to 2 meters from the light source (“i.e. typically more 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distance for uniformity, as disclosed by Schleipen et al., in the device of Krijn et al., in order to provide a more precise light without any unwanted angles.
Regarding Claim 14, Krijn et al., teaches the claimed invention (see rejection in Claim 11 above) except for the specific limitation of each of the light emitting diodes and associated micro-optics being positioned to be separated by no more than a Rayleigh limit distance calculated for a user at a normal distance from the light source.  
 However, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the positioning such that each of the light emitting diodes and associated micro-optics are positioned to be separated by no more than a Rayleigh limit distance calculated for a user at a normal distance from the light source since optimization of workable ranges is considered within the skill of the art as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Further, one of ordinary skill in the art would entertain the idea of providing each of the light emitting diodes and associated micro-optics are positioned to be separated by no more than a Rayleigh limit distance calculated for a user at a normal distance from the light source in order to ensure uniformity of light output, thereby improving light yield overall.
Regarding Claim 15, Krijn et al., teaches the light source of claim 1, wherein each of the combined light emitting diodes and associated optical structures in the light guide plate are positioned at least 1 millimeter apart (R, distance is defined as 5 mm to 25 mm, Fig. 1).  
Regarding Claim 16, Krijn et al., teaches the light source of claim 1, wherein Z-height of the light source is less than 1 centimeter (h, “is typically in the range 1 mm < h < 10 mm” [Wingdings font/0xE0] which converts to 0.1 cm < h < 1.0 cm, ¶ [0106]).  
Regarding Claim 17, Krijn et al., teaches the light source of claim 11, wherein at least some of the plurality of micro-optics () are grouped to provide at least two directional light beams (intrinsic since the rays of LED appear to be emitted in at least two directions, it should be noted that the recitation does not require the two “directional light beams” to be different from each other).  
Regarding Claim 20, Krijn et al., teaches the light source of claim 1, wherein the light source is used for at least one of home, business, and architectural lighting (¶ [0108]).  
5.	Claim(s) 12-13, 19 are rejected under 35 U.S.C. 103 as being obvious over Krijn et al., (U.S. Pub. No. 2016/0363747 A1) in view of Schleipen et al., (WO 2009/104123 A1) in further view of Vasylyev (U.S. Pub. No. 2017/0254518 A1).
Regarding Claim(s) 12-13, 19, Krijn et al., as modified by Schleipen et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Krijn et al., as modified by Schleipen et al., is silent regarding a flexible substrate and a flexible light guide plate.
off-axis micro-optic (30).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the substrate and light guide plate, as disclosed by Vasylyev, in the device of Krijn et al., as modified by Schleipen et al., in order to improve the application of wide-area illumination systems that overcome the difficulty to out-couple light within a small factor form of LED packages. 
Furthermore, one of ordinary skill in the art would have been led to using a flexible substrate and flexible light guide as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Regarding Claim(s) 18, Krijn et al., as modified by Schleipen et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Krijn et al., as modified by Schleipen et al., is silent regarding at least four of the plurality of light emitting diodes are RGBY LEDs positioned under a single micro-optic.  
In the same field of endeavor, Quilici et al., teaches a light source device (100, “lamp,” ¶ [0052], see at least Figs. 3-4C) wherein at least four of the plurality of light emitting diodes are RGBY LEDs (RGBY, ¶ [0052]) positioned under a single micro-optic (136, “focusing optics” [Wingdings font/0xE0] “lens,” ¶ [0055], refer now to Fig. 3) in order to provide a more customized distribution of light on a given surface of incidence (¶ [0041]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the LED, as disclosed by Quilici et al., in the device of Krijn et al., as modified by Schleipen et al., in order to provide a more customized distribution of light on a given surface of incidence.
Furthermore, one of ordinary skill in the art would have been led to using a RGBY LED as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Conclusion
Applicant's amendment, to “with the micro-optics within each group positioned at distances from each other sufficiently close that the directional light beam provided by the group is substantially uniform at a distance of 1 meter to 2 meters from the light source”, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hana Sanei Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R 9-1 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent 

/Hana Featherly/
Hana Sanei Featherly
Art Unit 2889 Patent Examiner

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875